Name: Commission Regulation (EEC) No 1006/85 of 15 April 1985 amending quantitative limits fixed for imports of certain textile products originating in Poland
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe;  international trade
 Date Published: nan

 20 . 4. 85 Official Journal of the European Communities No L 108/5 COMMISSION REGULATION (EEC) No 1006/85 of 15 April 1985 amending quantitative limits fixed for imports of certain textile products originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1003/85 (2), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 3589/82 quantita ­ tive limits agreed with third countries are shared between the Member States for 1985 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Poland has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Poland, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1985 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1985. For the Commission Willy DE CLERCQ Member of the Commission (  ) OJ No L 374, 31 . 12. 1982, p. 106. (A OJ No L 116, 29 . 4. 1985, p. 1 . No L 108/6 Official Journal of the European Communities 20 . 4. 85 ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1985 3 a) 56.07 A 56.07-01 , 05, 07, 08 , 12, 15, 19, 22, 25, 29, 31 , 35, 38, 40, 41 , 43, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached Poland IRL EEC Tonnes 80 716 5 60.05 Ala) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Poland D EEC 1 000 pieces 428 1 895 19 61.05 A C 61.05-10, 99 Handkerchiefs Poland D F BNL 1 000 pieces 1 805 1 361 1 372